PER CURIAM.
We fully concur in the conclusion of the circuit court that the patentee was in no sense a pioneer, and must be limited to the specific construction described and claimed. Defendant was entitled to use the recess, larger than the drop-block, the drop-block, and the cam or other device on the shaft for moving it in and out; also to a drop-block susceptible of a slight sidewise motion, since we are satisfied that there was such motion disclosed in Rheinhardt, 1890. The only thing left to be done .to organize a working structure was to employ means for guiding and holding the drop-block in proper position when pressed outwards from the shaft. We are clearly of the opinion that the means employed by defendant to accomplish this purpose, viz., the straight edge, n, and the face of the recess, m2, more nearly resemble the device in Rheinhardt, 1890, viz., the straight edge of the wheel body (not lettered), and the face of the recess on the opposite side with which the projection, w', engages, than it does the “shoulders” described and made an element of the three claims sued upon.
The decree is affirmed, with costs.